EXHIBIT 10.4
Execution Version





















WARRANT AGREEMENT
Dated as of
October 27, 2020
between
CALIFORNIA RESOURCES CORPORATION
and
American Stock Transfer & Trust Company, LLC,
as Warrant Agent



For 4,384,241 Warrants












--------------------------------------------------------------------------------



Table of Contents
Page
ARTICLE I
DEFINITIONS
Section 1.01    Definitions    1
Section 1.02.    Other Definitions    5
Section 1.03.    Rules of Construction    6
ARTICLE II
WARRANTS
Section 2.01.    Form.    6
Section 2.02.    Execution and Countersignature.    7
Section 2.03.    Registry.    8
Section 2.04.    Transfer and Exchange.    8
Section 2.05.    Definitive Warrants.    11
Section 2.06.    Replacement Certificates.    12
Section 2.07.    Outstanding Warrants.    12
Section 2.08.    Cancellation.    12
Section 2.09.    CUSIP Numbers.    12
Section 2.10.    Charges, Taxes and Expenses; Withholding and Reporting
Requirements.    13
Section 2.11.    Proxies.    13
ARTICLE III
EXERCISE TERMS
Section 3.01.    Exercise.    13
Section 3.02.    Manner of Exercise.    14
Section 3.03.    Settlement.    15
Section 3.04.    Issuance of Shares; Authorization.    15
Section 3.05.    No Fractional Shares or Scrip    16
Section 3.06.    Covenants Relating to Common Stock Issuable Upon Warrant
Exercise.    16
Section 3.07.    Exercise Calculations.    17
ARTICLE IV
ANTI-DILUTION PROVISIONS
Section 4.01.    Anti-dilution Adjustments; Notice of Adjustment    17
Section 4.02.    Changes to Warrant Certificate.    24
i

--------------------------------------------------------------------------------



ARTICLE V
WARRANT AGENT
Section 5.01.    Appointment of Warrant Agent.    25
Section 5.02.    Rights and Duties of Warrant Agent    25
Section 5.03.    Individual Rights of Warrant Agent    26
Section 5.04.    Warrant Agent's Disclaimer.    27
Section 5.05.    Compensation and Indemnity.    27
Section 5.06.    Successor Warrant Agent.    27
Section 5.07.    Force Majeure.    29
Section 5.08.    Representations of the Company.    29
ARTICLE VI
MISCELLANEOUS
Section 6.01.    Persons Benefitting.    29
Section 6.02.    Amendment.    29
Section 6.03.    Notices    31
Section 6.04.    Governing Law; Waiver of Jury Trial.    32
Section 6.05.    Successors.    32
Section 6.06.    Multiple Originals; Counterparts.    32
Section 6.07.    Inspection of Agreement.    32
Section 6.08.    Table of Contents.    33
Section 6.09.    Severability.    33
Section 6.10.    Customer Identification Program.    33
Section 6.11.    Confidentiality.    33
Section 6.12.    Compliance with Law.    33
Section 6.13.    Saturdays, Sundays, Holidays, etc.    34
Section 6.14.    Reports and Notices to Holders.    34
EXHIBIT A    Form of Warrant Certificate
ii


--------------------------------------------------------------------------------



This WARRANT AGREEMENT is dated as of October 27, 2020 (this “Agreement”), among
California Resources Corporation, a Delaware corporation (the “Company”), and
American Stock Transfer & Trust Company, LLC, a New York limited liability trust
company, as Warrant Agent (the “Warrant Agent”). All terms used but not defined
in this Agreement shall have the respective meanings assigned to them in the
form of Warrant Certificate attached to this Agreement as Exhibit A.
Pursuant to the Amended Debtors’ Joint Plan of Reorganization under Chapter 11
of the Bankruptcy Code, as confirmed by the United States Bankruptcy Court for
the Southern District of Texas on October 13, 2020 (the “Plan”), the Company
hereby issues warrants (the “Warrants”) to purchase initially 4,384,241 shares
of Common Stock.
The Warrants shall be represented by Warrant Certificates substantially in the
form attached hereto as Exhibit A.
Each Warrant entitles the Holder thereof to receive, upon exercise thereof, a
number of shares of Common Stock determined by the provisions of the relevant
Warrant Certificate. Each Warrant Certificate (including any Global Warrant
Certificate (as defined below)) shall evidence such number of Warrants as is set
forth therein, subject to adjustment pursuant to the provisions of the Warrant
Certificate.
The Warrants and the shares of Common Stock issuable upon exercise of the
Warrants will be transferable by Holders that are not Affiliates of the Company
without registration under the Securities Act, subject to any applicable
restrictions in the relevant Warrant Certificate and compliance with applicable
securities laws. The Company desires the Warrant Agent to act on behalf of the
Company in connection with the registration, transfer, exchange, exercise and
cancellation of the Warrants as provided in this Agreement and the Warrant
Certificates, and the Warrant Agent is willing to so act.
Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders of the Warrants:
ARTICLE I
DEFINITIONS
Section 1.01.    Definitions.
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such Person,
whether through the ownership of voting securities by contract or otherwise.
“Agent Members” means the securities brokers and dealers, banks and trust
companies, clearing organizations and other similar organizations that are
participants in the Depositary’s system.
“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101 et
seq.
“Board of Directors” means the board of directors of the Company.
1

--------------------------------------------------------------------------------



“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental actions to close.
“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests in such Person.
“Charter” means, with respect to any Person, its certificate or articles of
incorporation, articles of association, or similar organizational document.
“Common Stock” means the common stock, $0.01 par value per share, of the
Company; provided that after the occurrence of a Reorganization, the term
“Common Stock” shall refer to Exchange Property, as the context requires.
“Custodian” means American Stock Transfer & Trust Company, LLC, as custodian for
the Depositary, or any successor thereto.
“Definitive Warrant” means a Warrant represented by a Definitive Warrant
Certificate.
“Definitive Warrant Certificate” means a Warrant Certificate in definitive form
that is not deposited with the Depositary or with the Custodian.
“Depositary” means The Depository Trust Company, its nominees and their
respective successors.
“Effective Date” means the Effective Date of the Plan.
“Exchange” means the principal U.S. national or regional securities exchange on
which the Common Stock is then listed or, if the Common Stock is not then listed
on a U.S. national or regional securities exchange, the principal other market
on which the Common Stock is then traded.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.
“Exchange Property” means, with respect to any Reorganization, the cash,
securities or other property that the Common Stock is converted into, is
exchanged for or becomes the right to receive, in each case, in such
Reorganization.
“Exercise Date” means (i) in the case of the exercise of Global Warrants, the
date on which all actions required for the such exercise, including, if
applicable, payment of the Exercise Price therefor, in accordance with the
practices and procedures of the Depositary are taken, and (ii) in the case of
the exercise of Definitive Warrants, the date on which the Definitive Warrant
Certificate representing such Warrants is surrendered to the Warrant Agent,
together with a duly completed Exercise Notice, and if applicable, payment of
the Exercise Price therefor (unless such surrender, delivery and payment (if
applicable) occur after 5:00 p.m. New York City time on a Business Day or on a
date that is not a Business Day, in which event the Exercise Date shall be the
next following Business Day).
“Exercise Notice” means a notice in the form attached as Annex B to the Warrant
Certificate delivered by the Holder to the Warrant Agent to exercise the
Warrant.
2

--------------------------------------------------------------------------------



“Exercise Period” means the period commencing upon the execution and delivery of
this Agreement by the Company on the date hereof and shall continue up to, and
including, the Expiration Time.
“Exercise Price” means the exercise price of the Warrants per Share, as
initially set forth in Section 3.01(b) and as may be adjusted in accordance with
Article IV.
“Expiration Time” means 5:00 p.m. New York City time on the fourth anniversary
of the Effective Date or, if such day is not a Business Day, the next succeeding
day that is a Business Day.
“Fair Market Value” means:
(i) with respect to the shares of the Common Stock:
(w)    if the shares are listed on a Principal Exchange on the day as of which
Fair Market Value is being determined, the daily volume-weighted average price
of such stock as reported in composite transactions for United States exchanges
and quotation systems for such Exercise Date, as displayed under the heading
“Bloomberg VWAP” on the applicable Bloomberg page (or if Bloomberg is no longer
reporting such price information, such other service reporting similar
information as shall be selected by the Company) for such shares in respect of
the period from the scheduled open of trading until the scheduled close of
trading of the primary trading session on such Exercise Date; or
(x)    if the shares are not listed on a Principal Exchange on the day as of
which Fair Market Value is being determined, but are listed on any other
Exchange, the daily volume-weighted average price of such stock on such
Exchange, as reported by such Exchange, or, if not so reported, a service
reporting such information as shall be selected by the Company; or
(y)     if the shares are not traded on an Exchange on the day as of which Fair
Market Value is being determined but are traded on an Over-the-Counter Market,
the average of the high bid price and the low ask price for the shares on such
day in such Over-the-Counter Market, as reported by such Over-the-Counter Market
or, if not so reported, a service reporting such information as shall be
selected by the Company; or
(z)    in the case of securities not covered by clauses (w) through (y) above,
the Fair Market Value of such securities shall be determined by the Valuation
Bank, using one or more valuation methods that the Valuation Bank in its best
professional judgment determines to be most appropriate, assuming such
securities are fully distributed and are to be sold in an arm’s-length
transaction and there was no compulsion on the part of any party to such sale to
buy or sell and taking into account all factors deemed relevant by the Valuation
Bank;
provided that, with respect to any determination of Fair Market Value pursuant
to clauses (w) through (y) above, the Company, in its good faith determination,
shall make appropriate adjustments to the daily volume-weighted average price,
or bid and ask stock price, to account for any stock split, reverse stock split,
dividend, distribution or other event requiring any adjustments to the Exercise
Price or the Warrant Share Number, so as to provide for a consistent
3

--------------------------------------------------------------------------------



determination of Fair Market Value over any period of Trading Days as may be
specified in this Agreement;
(ii)    in the case of cash, the amount thereof; and
(iii)    in the case of other property, the Fair Market Value of such property
shall be determined in good faith and in a commercially reasonable manner by the
Board of Directors or a committee of members of the Board of Directors to whom
the Board of Directors expressly delegates authority to make determinations of
Fair Market Value hereunder.
“Global Warrant” means a Warrant represented by a Global Warrant Certificate.
“Global Warrant Certificate” means a global Warrant Certificate in definitive
form, with the global legend set forth in the form of Warrant Certificate
attached as Exhibit A hereto, which is deposited with the Depositary or with the
Custodian.
“Holder” means a registered owner of Warrants as set forth in the Registry.
“Market Disruption Event” means (i) a failure by the Exchange to open for
trading during its regular trading session or (ii) the occurrence or existence
prior to 1:00 p.m. New York City time on any day on which the Exchange is open
for trading for more than one half-hour period in the aggregate during regular
trading hours of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the Exchange or otherwise) in
the Common Stock or in any options contracts or futures contracts relating to
the Common Stock.
“Officer” means the Chairman of the Board, President, Chief Executive Officer,
Chief Operating Officer, Chief Financial Officer, General Counsel, Treasurer or
Secretary of the Company, any Assistant Treasurer or any Assistant Secretary of
the Company, and any Executive or Senior Vice President or any Vice President
(whether or not designated by a number or numbers or word or words added before
or after the title “Vice President”) of the Company.
“Officer’s Certificate” means a certificate signed by any Officer.
“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Warrant Agent, in its reasonable discretion. Such counsel may
be an employee of or counsel to the Company or the Warrant Agent.
“Over-the-Counter Market” means OTCQX or OTCQB of OTC Markets and the
Over-the-Counter Bulletin Board of Financial Industry Regulatory Authority (or
any of their respective successors).
“Person” means an individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, limited liability
partnership, trust, unincorporated organization, or government or any agency or
political subdivision thereof or any other entity.
“Principal Exchange” means each of the following Exchanges: The New York Stock
Exchange, NYSE American, The NASDAQ Global Market and The NASDAQ Global Select
Market (or any of their respective successors).
4

--------------------------------------------------------------------------------



“Reorganization” means any consolidation, merger, statutory share exchange,
business combination or similar transaction with a Person, any sale, lease or
other transfer to a Person of substantially all of the consolidated assets of
the Company and its Subsidiaries substantially as an entirety, or any
recapitalization, reclassification or transaction that results in a change of
the Common Stock (other than as described in Section 4.01(a)), in each case, in
which the Common Stock is converted into, is exchanged for or becomes the right
to receive Exchange Property.
“Securities Act” means the U.S. Securities Act of 1933, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
“Shares” means fully paid and nonassessable shares of Common Stock issuable to a
Holder upon exercise of a Warrant.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other entity (x) of which such
Person or a subsidiary of such Person is a general partner or (y) of which a
majority of the voting securities or other voting interests, or a majority of
the securities or other interests of which having by their terms ordinary voting
power to elect a majority of the board of directors or persons performing
similar functions with respect to such entity, is directly or indirectly owned
by such Person and/or one or more subsidiaries thereof.
“Trading Day” means a day on which (i) no Market Disruption Event occurs and
(ii) trading in the Common Stock occurs on the Exchange; provided that if the
Common Stock is not so listed or traded, “Trading Day” means a Business Day.
“Transfer Agent” means American Stock Transfer & Trust Company, LLC, as transfer
agent of the Company, and any successor transfer agent.
“Unit of Exchange Property” means, with respect to any Reorganization, the type
and amount of Exchange Property that the holder of one share of Common Stock is
entitled to receive in such Reorganization.
“Valuation Bank” means an independent, nationally recognized investment bank
selected by the Company.
“Warrant Certificate” means any registered certificate (including a Global
Warrant Certificate) issued by the Company and authenticated by the Warrant
Agent under this Agreement evidencing Warrants, in the form attached as Exhibit
A hereto.
“Warrant Share Number” means the number of Shares issuable upon exercise of one
Warrant, as adjusted from time to time pursuant to the terms of this Agreement;
provided that following a Reorganization, Warrant Shares Number shall mean the
number of Units of Exchange Property with respect to such Reorganization
issuable upon such exercise.
Section 1.02.    Other Definitions.
    Term
Defined in   Section  
“Agreement”Recitals“Company”Recitals

5

--------------------------------------------------------------------------------



    Term
Defined in   Section  
“Customer Identification Program”6.10“Loss” or “Losses”5.05(b)“Net
Settlement”3.03(a)“NY UCC”2.06“Plan”Recitals“Physical
Settlement”3.03(a)“Registry”2.03(a)“Spin-Off”4.01(d)“Valuation
Period”4.01(d)“Warrant”Recitals“Warrant Agent”Recitals“Warrant Agent Insolvency
Event”5.06(c)

Section 1.03    Rules of Construction.
Unless the text otherwise requires:
(a)    a defined term has the meaning assigned to it;
(b)    an accounting term not otherwise defined has the meaning assigned to it
in accordance with United States generally accepted accounting principles as in
effect on the date hereof;
(c)    “or” is not exclusive;
(d)    “including” means including, without limitation; and
(e)    words in the singular include the plural and words in the plural include
the singular.
ARTICLE II
WARRANTS
Section 2.01    Form.
(a)    Global Warrants. Except as provided in Section 2.04 or 2.05, Warrants,
including Warrants issued upon any transfer or exchange thereof, shall be issued
in the form of one or more Global Warrant Certificates, which shall be deposited
on behalf of the Company with the Depositary (or, at the direction of the
Depositary, with the Custodian or such other custodian as the Depositary may
direct), and registered in the name of the Depositary or a nominee of the
Depositary, duly executed by the Company and countersigned by the Warrant Agent
as hereinafter provided.
Except as provided in Section 2.04 or 2.05, owners of beneficial interests in
Global Warrants will not be entitled to receive physical delivery of Definitive
Warrants.
(b)    Book-Entry Provisions. This Section 2.01(b) shall apply only to a Global
Warrant deposited with, at the direction of or on behalf of the Depositary.
6

--------------------------------------------------------------------------------



(i)    The Company shall execute and the Warrant Agent shall, in accordance with
Section 2.02, countersign, either by manual or facsimile or other electronically
transmitted signature, and deliver one or more Global Warrants that (A) shall be
registered in the name of the Depositary or the nominee of the Depositary and
(B) shall be delivered by the Warrant Agent to the Depositary or pursuant to the
Depositary’s instructions or held by the Custodian. Each Global Warrant shall be
dated the date of its countersignature by the Warrant Agent.
(ii)    Agent Members shall have no rights under this Agreement with respect to
any Global Warrant held on their behalf by the Depositary or by the Warrant
Agent as the custodian of the Depositary or under such Global Warrant except to
the extent set forth herein or in a Warrant Certificate, and the Depositary may
be treated by the Company, the Warrant Agent and any agent of the Company or the
Warrant Agent as the absolute owner of such Global Warrant for all purposes
whatsoever. Notwithstanding the foregoing, nothing herein shall (A) prevent the
Company, the Warrant Agent or any agent of the Company or the Warrant Agent from
giving effect to any written certification, proxy or other authorization
furnished by the Depositary or (B) impair, as between the Depositary and the
Agent Members, the operation of customary practices of the Depositary governing
the exercise of the rights of a holder of a beneficial interest in any Global
Warrant. The rights of beneficial owners in a Global Warrant shall be exercised
through the Depositary subject to the applicable procedures of the Depositary,
except to the extent set forth herein or in a Warrant Certificate.
(c)    Warrant Certificates. Warrant Certificates shall be in substantially the
form attached as Exhibit A hereto and shall be typed, printed, lithographed or
engraved or produced by any combination of such methods or produced in any other
manner permitted by the rules of any securities exchange on which the Warrants
may be listed, all as determined by the Officer or Officers executing such
Warrant Certificates, as evidenced by their execution thereof. Any Warrant
Certificate shall have such insertions as are appropriate or required by this
Agreement and may have such letters, numbers or other marks of identification
and such legends or endorsements, stamped, printed, lithographed or engraved
thereon, (i) as the Company may deem appropriate and as are not inconsistent
with the provisions of this Agreement (and which letters, numbers, marks of
identification, legends or endorsements do not affect the rights, duties,
immunities or obligations of the Warrant Agent), (ii) as may be required to
comply with this Agreement, any applicable law or any rule of any securities
exchange on which the Warrants may be listed, or (iii) as may be necessary to
conform to customary usage.
Section 2.02.    Execution and Countersignature.
(a)    Execution by the Company. At least one Officer shall sign the Warrant
Certificates for the Company by manual or facsimile or other electronically
transmitted signature. If an Officer whose signature is on a Warrant Certificate
no longer holds that office at the time the Warrant Agent countersigns the
Warrant Certificate, the Warrants evidenced by such Warrant Certificate shall be
valid nevertheless.
(b)    Countersignature by the Warrant Agent. The Warrant Agent shall initially
countersign, either by manual or facsimile or other electronically transmitted
signature, and deliver Warrant Certificates evidencing, in the aggregate,
4,384,241 Warrants. Each Warrant Certificate shall be dated the date of its
countersignature by the Warrant Agent.
(c)    Subsequent Issue of Warrant Certificates. At any time and from time to
time after the execution of this Agreement, the Warrant Agent shall upon receipt
of a written order of the Company signed by an Officer countersign, by either
manual or facsimile or other electronically transmitted
7

--------------------------------------------------------------------------------



signature, and issue a Warrant Certificate evidencing the number of Warrants
specified in such order; provided that the Warrant Agent shall be entitled to
receive, in connection with such countersignature of Warrants described in this
Section 2.02(c), an Officer’s Certificate and an Opinion of Counsel of the
Company to the effect that issuance and execution of such Warrants is authorized
or permitted by this Agreement and the organizational documents of the Company.
Such written order of the Company shall specify the number of Warrants to be
evidenced on the Warrant Certificate to be countersigned, the date on which such
Warrant Certificate is to be countersigned and the number of Warrants then
authorized. Each Warrant Certificate shall be dated the date of its
countersignature by the Warrant Agent.
(d)    Validity of Warrant Certificates. The Warrants evidenced by a Warrant
Certificate shall not be valid until an authorized signatory of the Warrant
Agent countersigns the Warrant Certificate either manually or by facsimile or
other electronically transmitted signature. Such signature shall be solely for
the purpose of authenticating the Warrant Certificate and shall be conclusive
evidence that the Warrant Certificate so countersigned has been duly
authenticated and issued under this Agreement. Countersigned Warrant
Certificates may be delivered, notwithstanding the fact that the persons or any
one of them who countersigned the Warrants shall have ceased to be proper
signatories prior to the delivery of such Warrants or were not proper
signatories on the date of this Agreement.
Section 2.03.    Registry.
(a)    Registration Generally. The Warrants shall be issued in registered form
only. The Warrant Agent shall keep a registry (the “Registry”) of the Warrant
Certificates and of their transfer and exchange. The Registry shall show the
names and addresses of the respective Holders and the date and number of
Warrants evidenced on the face of each of the Warrant Certificates, and record
all exchanges, exercise, cancellation and transfers of the Warrants. Any Warrant
Certificate may be surrendered for transfer, cancellation, exchange or exercise,
in accordance with its terms, at the office of the Warrant Agent designated for
such purpose. The Company and the Warrant Agent may deem and treat any Person in
whose name a Warrant Certificate is registered in the Registry as the absolute
owner of such Warrant Certificate for all purposes whatsoever and neither the
Company nor the Warrant Agent shall be affected by notice to the contrary.
(b)    Registration of Global Warrants. The Holder of any Global Warrant will be
the Depositary or a nominee of the Depositary in whose name such Global Warrant
is registered. The Warrant holdings of Agent Members will be recorded on the
books of the Depositary. The beneficial interests in any Global Warrant held by
customers of Agent Members will be reflected on the books and records of such
Agent Members, and neither the Warrant Agent, the Company nor the Depositary
shall be responsible for recording such beneficial interests or their exchange
exercise, cancellation of transfer.
Section 2.04.    Transfer and Exchange.
(a)    Generally. Subject to compliance with applicable securities laws and the
requirements set forth in this Agreement, each Warrant Certificate and all
rights thereunder are transferable, in whole or in part, upon the books of the
Company (or an agent duly appointed by the Company) by the Holder thereof in
person or by duly authorized attorney, and one or more new Warrant Certificates
shall be made and delivered by the Company, of the same tenor and date as the
applicable Warrant Certificate so delivered but registered in the name of one or
more transferees, upon surrender of such Warrant Certificate, duly endorsed, to
the Warrant Agent. All expenses and other charges payable in connection with the
preparation, execution and delivery of the new Warrant Certificate pursuant to
this Section 2.04(a) shall be paid by the Company, except the Holder of the old
Warrant Certificate surrendered for transfer shall pay to the Company a sum
sufficient to cover any documentary, stamp or
8

--------------------------------------------------------------------------------



similar issue or transfer tax due because the name of the Holder of the new
Warrant Certificate issued upon such transfer is different from the name of the
Holder of the old Warrant Certificate surrendered for transfer.
(b)    Transfer and Exchange of Global Warrants.
(i)    In the case of a Warrant Certificate that is a Global Warrant, then so
long as the Global Warrant is registered in the name of the Depositary, (a) the
holders of beneficial interests in the Warrants evidenced thereby shall have no
rights under the Warrant Certificate with respect to such Global Warrant held on
their behalf by the Depositary or the Custodian, and (b) the Depositary may be
treated by the Company, the Warrant Agent and any agent of the Company or the
Warrant Agent as the absolute owner of such Global Warrant for all purposes
whatsoever, except, in each case, to the extent set forth herein. Accordingly,
any such owner’s beneficial interest in the Global Warrant will be shown only
on, and the transfer of such interest shall be effected only through, records
maintained by the Depositary or the Agent Members, and neither the Company nor
the Warrant Agent shall have any responsibility with respect to such records
maintained by the Depositary or the Agent Members. Notwithstanding the
foregoing, nothing herein shall (i) prevent the Company, the Warrant Agent or
any agent of the Company or the Warrant Agent from giving effect to any written
certification, proxy or other authorization furnished by the Depositary or (ii)
impair, as between the Depositary and the Agent Members, the operation of
customary practices governing the exercise of the rights of a holder of a
beneficial interest in any Warrant. Except as otherwise may be provided in this
Agreement, the rights of beneficial owners in a Global Warrant shall be
exercised through the Depositary subject to the applicable procedures of the
Depositary. Any holder of any Global Warrant shall, by acceptance of such Global
Warrant, agree that (x) ownership of a beneficial interest in the Warrants
represented thereby shall be required to be reflected in book-entry form and (y)
the transfer and exchange of Global Warrants or beneficial interests therein
shall be effected through the book-entry system maintained by the Depositary, in
accordance with this Agreement and the Warrant Certificates and the procedures
of the Depositary therefor.
(ii)    Notwithstanding any other provisions of this Agreement (other than the
provisions set forth in Section 2.05), a Global Warrant may only be transferred
as a whole, and not in part, and only by (A) the Depositary, to a nominee of the
Depositary, (B) a nominee of the Depositary, to the Depositary or another
nominee of the Depositary, or (C) the Depositary or any such nominee to a
successor Depositary or its nominee.
(iii)    In the event that a Global Warrant is exchanged for Definitive Warrants
pursuant to Section 2.05, such Warrants may be exchanged only in accordance with
the provisions of this Section 2.04 and Section 2.05 and such other procedures
as may from time to time be adopted by the Company that are not inconsistent
with the terms of this Agreement or of any Warrant Certificate.
(c)    Cancellation or Adjustment of Global Warrant. At such time as all
beneficial interests in a Global Warrant have been exchanged for Definitive
Warrants, repurchased, exercised or canceled, such Global Warrant shall be
returned by the Depositary for cancellation or retained and canceled by the
Warrant Agent. At any time prior to such cancellation, if any beneficial
interest in a Global Warrant is exchanged (including, without limitation, for
Definitive Warrants), repurchased, exercised or canceled, the number of Warrants
represented by such Global Warrant shall be reduced and the Warrant Agent shall
make an adjustment on its books and records to reflect such reduction; provided
that, in the case of an adjustment on account of an exercise of Warrants, the
Warrant Agent shall have no
9

--------------------------------------------------------------------------------



duty or obligation to make such adjustment until it has received notice from the
Holder of the amount thereof.
(d)    Obligations with Respect to Transfers and Exchanges of Warrants.
(i)    To permit registrations of transfers and exchanges, the Company shall
execute and the Warrant Agent shall, upon the relevant Holder’s delivery to the
Warrant Agent of the applicable Warrant Certificate to be transferred in whole
or in part and satisfaction of the other requirements for such transfer as set
forth herein, countersign, either by manual or facsimile or other electronically
transmitted signature, new Global Warrants and Definitive Warrants as required
pursuant to the provisions of Section 2.02 and this Section 2.04. In addition, a
transferor of a Global Warrant or a Definitive Warrant shall deliver to the
Warrant Agent a written instruction of transfer in the form attached to the
Warrant Certificate as Annex C, duly executed by the Holder thereof or by its
attorney, duly authorized in writing. Additionally, prior to registration of any
transfer or exchange of a Warrant, the requirements for the Warrant issued upon
such transfer or exchange to be issued in a name other than the Holder shall be
met. Such requirements include, inter alia, a signature guarantee from an
eligible guarantor institution participating in a signature guarantee program
approved by the Securities Transfer Association (at a guarantee level reasonably
acceptable to the Company’s transfer agent), and any other reasonable evidence
of authority that may be required by the Warrant Agent. Upon satisfaction of the
conditions in this clause (i), the Warrant Agent shall, in accordance with such
instructions, register the transfer or exchange of the relevant Global Warrant
or Definitive Warrant.
(ii)    No service charge shall be made to a Holder for any registration of
transfer or exchange, but the Company may require payment from a Holder of a sum
sufficient to cover any transfer tax, assessments or similar governmental charge
payable in connection therewith as set forth in Section 2.10. The Warrant Agent
shall have no duty or obligation pursuant to any Section of this Agreement
requiring the payment of taxes, assessments, and/or governmental charges, unless
and until the Warrant Agent is satisfied that all such taxes, assessments,
and/or governmental charges have been paid.
(iii)    Each Warrant Certificate shall be exchangeable, upon the surrender
thereof by the Holder to the Warrant Agent, for a new Warrant Certificate or
Warrant Certificates of like tenor and representing the same aggregate number of
Warrants.
(iv)    All Warrants issued upon any transfer or exchange pursuant to the terms
of this Agreement shall be the valid obligations of the Company, entitled to the
same benefits under this Agreement as the Warrants surrendered upon such
transfer or exchange.
(e)    No Obligation of the Warrant Agent.
(i)    The Warrant Agent shall have no responsibility or obligation to any owner
of a beneficial interest in a Global Warrant, any Agent Member or other Person
with respect to the accuracy of the records of the Depositary or its nominee or
of any participant or member thereof, with respect to any beneficial ownership
interest in the Warrants represented by such Global Warrant or with respect to
the delivery to any Agent Member, beneficial owner or other Person (other than
the Depositary) of any notice or the payment of any amount, under or with
respect to such Warrants. All notices and communications to be given to the
Holders and all payments to be made to Holders under the Warrants shall be given
or made only to or upon the order of the Holders (which shall be the Depositary
or its nominee in the case of a Global
10

--------------------------------------------------------------------------------



Warrant). Except as set forth herein, the rights of owners of beneficial
interests in any Global Warrant shall be exercised only through the Depositary
subject to the applicable rules and procedures of the Depositary. The Warrant
Agent may rely and shall be fully protected in relying upon information
furnished by the Depositary with respect to its members, participants and any
beneficial owners.
(ii)    The Warrant Agent shall have no obligation or duty to monitor, determine
or inquire as to compliance with any restrictions on transfer imposed under this
Agreement or under applicable law with respect to any transfer of any interest
in any Warrant (including any transfer between or among the Agent Members or
beneficial owners in any Global Warrant) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by, the terms of this Agreement and
the Warrant Certificate, and to examine the same to determine substantial
compliance as to form with the express requirements hereof and thereof.
Section 2.05.    Definitive Warrants.
(a)    Issuance of Definitive Warrants. Beneficial interests in a Global Warrant
deposited with the Depositary or with the Custodian pursuant to Section 2.01
shall be transferred to each beneficial owner thereof in the form of Definitive
Warrants evidencing a number of Warrants equivalent to such owner’s beneficial
interest in such Global Warrant, in exchange for such Global Warrant, only if
such transfer complies with Section 2.04 and (i) the Depositary notifies the
Company in writing that it is unwilling or unable to continue as Depositary for
such beneficial interests represented by such Global Warrant or if at any time
the Depositary ceases to be a “clearing agency” registered under the Exchange
Act and, in each such case, a successor Depositary is not appointed by the
Company within 90 days of such notice, or (ii) the Company, in its sole
reasonable discretion, notifies the Warrant Agent in writing that it elects to
cause the issuance of Definitive Warrants under this Agreement.
(b)    Surrender of Global Warrants and Exchange for Definitive Warrants. A
Global Warrant shall be exchanged for Definitive Warrants, and Definitive
Warrants may be transferred or exchanged for a beneficial interest in a Global
Warrant, only at such times and in the manner specified in this Agreement. The
holder of a Global Warrant may grant proxies and otherwise authorize any person,
including Agent Members and persons that may hold beneficial interests in such
Global Warrant through Agent Members, to take any action that a Holder is
entitled to take under a Warrant Certificate or this Agreement. If beneficial
ownership interests in a Global Warrant are to be exchanged for Definitive
Warrants pursuant to this Section 2.05, appropriate adjustment shall be made to
the Global Warrant as provided in Section 2.04(c), and the Warrant Agent shall
countersign, either by manual or facsimile or other electronically transmitted
signature, and deliver to each beneficial owner of such interests in the name of
such beneficial owner, Definitive Warrants evidencing a number of Warrants
equivalent to such beneficial owner’s beneficial interest in the Global Warrant.
The Warrant Agent shall register such exchange in the Registry, and if the
entire Global Warrant has been exchanged for Definitive Warrants the surrendered
Global Warrant shall be canceled by the Warrant Agent.
(c)    Validity of Definitive Warrants. All Definitive Warrants issued upon
exchange pursuant to this Section 2.05 shall be the valid obligations of the
Company, evidencing the same obligations of the Company and entitled to the same
benefits under this Agreement as the Global Warrant, or portion thereof,
surrendered upon such exchange.
11

--------------------------------------------------------------------------------



(d)    Definitive Warrant Certificates. In the event of the occurrence of any of
the events specified in Section 2.05(a), the Company will promptly make
available to the Warrant Agent a reasonable supply of Definitive Warrants in
definitive, fully registered form.
(e)    No Liability. Neither the Company nor the Warrant Agent will be liable or
responsible for any registration or transfer of any Warrants that are registered
or to be registered in the name of a fiduciary or the nominee of a fiduciary.
Section 2.06.    Replacement Certificates.
If a mutilated Warrant Certificate is surrendered to the Warrant Agent or if the
Holder of a Warrant Certificate provides evidence reasonably satisfactory to the
Company and the Warrant Agent that the Warrant Certificate has been lost,
destroyed or wrongfully taken, the Company shall issue and the Warrant Agent
shall countersign, by either manual or facsimile or other electronically
transmitted signature, a replacement Warrant Certificate of like tenor and
representing an equivalent number of Warrants, if the reasonable requirements of
the Warrant Agent and Section 8-405 of the Uniform Commercial Code as in effect
in the State of New York (the “NY UCC”) are met. In the case of the Warrant
Certificate that is lost, destroyed or wrongfully taken, if required by the
Warrant Agent or the Company, such Holder shall furnish an indemnity sufficient
in the judgment of the Company and the Warrant Agent to protect the Company and
the Warrant Agent from any loss that either of them may suffer if a Warrant
Certificate is replaced. The Company and the Warrant Agent may charge the Holder
for their reasonable, out-of-pocket expenses in replacing a Warrant Certificate
prior to issuing and delivering a replacement Warrant Certificate to such
Holder. Every replacement Warrant Certificate (i) shall evidence an additional
obligation of the Company and (ii) shall be entitled to the same benefits of
this Agreement equally and proportionately with any and all other Warrant
Certificates. If a Warrant Certificate is replaced pursuant to this Section
2.06, the Warrants evidenced thereby cease to be outstanding, unless the Warrant
Agent and the Company receive proof satisfactory to them that the replaced
Warrant Certificate is held by a protected purchaser (as defined in Section
8-303 of the NY UCC).
Section 2.07.    Outstanding Warrants.
Subject to ‎Section 6.02, the Warrants outstanding at any time are all Warrants
evidenced on all Warrant Certificates authenticated by the Warrant Agent, as the
same, in the case of Global Warrants, may be adjusted for exercise as provided
in Section 2.04(c), except for those canceled by it and those delivered to it
for cancellation.
Section 2.08    Cancellation.
The Warrant Agent and no one else shall cancel and destroy all Warrant
Certificates surrendered for transfer, exchange, replacement, exercise or
cancellation and deliver a certificate of such destruction to the Company unless
the Company directs the Warrant Agent to deliver any canceled Warrant
Certificates to the Company. The Company may not issue new Warrant Certificates
to replace Warrant Certificates to the extent they evidence Warrants that have
been exercised.
Section 2.09.    CUSIP Numbers.
In issuing the Warrants, the Company may use CUSIP numbers (if then generally in
use) and, if so, the Warrant Agent shall use CUSIP numbers in notices as a
convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness of such CUSIP numbers
12

--------------------------------------------------------------------------------



either as printed on the Warrant Certificates or as contained in any notice and
that reliance may be placed only on the other identification numbers printed on
the Warrant Certificates.
Section 2.10.    Charges, Taxes and Expenses; Withholding and Reporting
Requirements.
(a)    No Charge. Issuance of Shares in certificated or book-entry form to a
Holder upon the exercise of Warrants evidenced by any Warrant Certificate shall
be made without charge to the Holder for any documentary, stamp or similar issue
or transfer taxes (other than any such taxes due because the Holder requests
such Shares to be issued in a name other than the Holder’s name) or other
incidental expense in respect of the issuance of such Shares, all of which such
taxes, if any, and expenses shall be paid by the Company. The Holder shall pay
to the Company a sum sufficient to cover any documentary, stamp or similar issue
or transfer taxes due because the Holder requests Shares to be issued in a name
other than the Holder’s name, and the Company may refuse to deliver any such
Shares until it receives a sum sufficient to pay such taxes.
(b)    Withholding and Reporting. The Company shall comply with all applicable
tax withholding and reporting requirements imposed by any governmental unit, and
all distributions, including deemed distributions (or other situations requiring
withholding under applicable law), pursuant to the Warrants will be subject to
applicable withholding and reporting requirements. Notwithstanding any provision
to the contrary, the Company will be authorized to take any actions that may be
necessary or appropriate to comply with such withholding and reporting
requirements, which may include (but are not limited to) (i) applying a portion
of any cash distribution or consideration to be made under the Warrants to pay
applicable withholding taxes, (ii) liquidating a portion of any non-cash
distribution or consideration to be made or paid (including Common Stock
issuable upon exercise of the Warrants) under the Warrants to generate
sufficient funds to pay applicable withholding taxes, and/or (iii) establishing
any other mechanisms the Company believes are reasonable and appropriate,
including requiring Holders to submit appropriate tax and withholding
certifications (such as IRS Forms W-9 and the appropriate IRS Forms W-8, as
applicable) or requiring Holders to promptly pay the withholding tax amount to
the Company in cash as a condition of receiving the benefit of any adjustment
pursuant to Article IV.
Section 2.11.    Proxies.
The Holder of a Global Warrant may grant proxies and otherwise authorize any
Person, including Agent Members and Persons that may hold beneficial interests
through Agent Members, to take any action that a Holder is entitled to take
under this Agreement or the Warrants in accordance with the Depositary’s and the
relevant Agent Member’s customary procedures.
ARTICLE III
EXERCISE TERMS
Section 3.01.    Exercise.
(a)    Exercise Period. The Warrants may be exercised only during the period
commencing on the Effective Date and expiring at the Expiration Time. At the
Expiration Time, the Warrants will become void and without further legal effect,
and all rights thereunder and all rights in respect thereof under this Agreement
shall cease as of such time.
13

--------------------------------------------------------------------------------



(b)    Exercise Price. The Exercise Price for each Warrant shall initially be
$36.00, subject to adjustment as provided herein.
The Exercise Price in connection with Physical Settlement of the exercise of a
Definitive Warrant may be paid either by wire transfer of immediately available
funds to an account designated by the Company or by certified or official bank
check or bank cashier’s check payable to the order of the Warrant Agent. The
Exercise Price in connection with Physical Settlement of the exercise of a
Global Warrant shall be paid in accordance with the practice and procedures of
the Depositary and its Agent Members.
All funds received by the Warrant Agent under this Agreement that are to be
distributed or applied by the Warrant Agent in the performance of the services
hereunder (the “Funds”) shall be held by the Warrant Agent for the benefit of
the Company, as agent for the Company and deposited in one or more bank accounts
to be maintained by the Warrant Agent for the benefit of the Company, in its
name as agent for the Company. Until paid pursuant to the terms of this
Agreement, the Warrant Agent will hold the Funds through such accounts in:
deposit accounts of commercial banks with Tier 1 capital exceeding $1 billion or
with an average rating above investment grade by S&P (LT Local Issuer Credit
Rating), Moody’s (Long Term Rating) and Fitch Ratings, Inc. (LT Issuer Default
Rating) (each as reported by Bloomberg Finance L.P.). The Warrant Agent shall
have no responsibility or liability for any diminution of the Funds that may
result from any deposit made by the Warrant Agent in accordance with this
paragraph, including any losses resulting from a default by any bank, financial
institution or other third party. The Warrant Agent may from time to time
receive interest, dividends or other earnings in connection with such deposits.
The Warrant Agent shall not be obligated to pay such interest, dividends or
earnings to the Company.
The Warrant Agent shall forward funds received for Warrant exercises as promptly
as practicable after receipt thereof and in any event not later than the fifth
business day of the following month by bank wire transfer to an account
designated by the Company.
(c)    Warrant Share Number. The Warrant Share Number shall initially be one,
subject to adjustment as provided in this Agreement.
Section 3.02.    Manner of Exercise.
(a)    Global Warrants. In the case of Warrants represented by a Global Warrant
Certificate, the Warrants shall be exercisable, at any time or from time to time
during the Exercise Period, in accordance with the practices and procedures of
the Depositary and the relevant Agent Member.
Following any such exercise, the number of Warrants represented by the
applicable Global Warrant Certificate shall be reduced in accordance with the
procedures of the Depositary, whether or not an adjustment is made to Annex A to
such Global Warrant Certificate, so that the number of Warrants represented
thereby will be equal to the number of Warrants theretofore represented by such
Global Warrant Certificate less the number of Warrants then exercised.
An Agent Member, and any Person authorized by such Agent Member, may, without
the consent of the Warrant Agent or any other Person, on its own behalf and on
behalf of the owner of a beneficial interest in the Global Warrant for which it
is acting, enforce this Agreement and the Global Warrant, including its or such
beneficial owner’s right to exercise and receive beneficial ownership of Shares
issuable upon exercise of the Global Warrant, and may institute and maintain any
suit, action or proceeding against the Company to enforce its rights in respect
thereof.
14

--------------------------------------------------------------------------------



(b)    Definitive Warrants. In the case of Warrants represented by a Definitive
Warrant Certificate, the Warrants shall be exercisable, at any time or from time
to time during the Exercise Period, by
(i)    the surrender of the applicable Warrant Certificate to the Warrant Agent
and the delivery to the Warrant Agent of the Exercise Notice annexed hereto,
duly completed and executed (or to the Company or to such other office or agency
of the Company in the United States as the Company may designate by notice in
writing to the Warrant Agent pursuant to Section 6.03 and the Warrant Agent
shall cause such notice to be sent or communicated to the Holders and owners of
a beneficial interest in a Global Warrant pursuant to Section 6.03), together
with payment for transfer taxes as set forth in Section 2.10 and
(ii)    if Physical Settlement is validly elected in accordance with Section
3.03(b), paying to the Company the applicable aggregate Exercise Price.
Whenever some, but not all, of the Warrants represented by such Definitive
Warrant Certificate are exercised, the exercising Holder shall be entitled, at
the request of such Holder, to receive from the Company within a reasonable
time, and in any event not exceeding five (5) Business Days, a new Definitive
Warrant Certificate in substantially identical form representing the number of
Warrants equal to the number of Warrants theretofore represented by the
surrendered Definitive Warrant Certificate less the number of Warrants then
exercised.
(c)    Warrants Exercised in Full. If any Warrant Certificate shall have been
exercised in full, the Warrant Agent shall promptly cancel such certificate
following its receipt thereof from the Holder or the Depositary, as applicable.
(d)    Transfer Books. The Company will not close its transfer books in respect
of the Warrants during the Company’s regular and customary business hours in any
manner that interferes with the timely transfer and exercise of the Warrants.
Section 3.03.    Settlement.
(a)    Manner of Settlement. A Holder that exercises a Warrant may elect to
either (i) pay the applicable Exercise Price in respect of such Warrant to the
Company (“Physical Settlement”) or (ii) net settle such Warrant in accordance
with Section 3.03(c) in lieu of paying the Exercise Price (“Net Settlement”). In
the case of Global Warrants, Net Settlement shall be elected in accordance with
the practices and procedures of the Depositary. In the case of Definitive
Warrants, Net Settlement shall be elected by marking the applicable box in the
relevant Exercise Notice.
(b)    Physical Settlement. In the event Physical Settlement is elected in
respect of the exercise of Warrants, the Company shall issue to the Holder, in
accordance with Section 3.04 below, a number of Shares for each Warrant so
exercised equal to the Warrant Share Number as of the Exercise Date.
(c)    Net Settlement. In the event that Net Settlement is elected in respect of
the exercise of Warrants, the Company shall issue to the Holder, in accordance
with Section 3.04 below, a number of Shares for each Warrant so exercised equal
to the greater of (x) zero and (y) “X” as determined pursuant to the following
formula:
15

--------------------------------------------------------------------------------




X =
Y x
(A – B)A

Where:
Y = the Warrant Share Number (as of the Exercise Date);
A = the Fair Market Value of one share of the Common Stock (as of the Exercise
Date); and
B = the Exercise Price (as of the Exercise Date).
The Company shall make all calculations under this Section 3.03, and the Warrant
Agent shall have no duty or obligation to verify or confirm the Company’s
calculations.
Section 3.04.    Issuance of Shares; Authorization.
(a)    Global Warrants. Shares issuable upon exercise of Global Warrants shall
be issued and delivered in accordance with the practices and procedures of the
Depositary. The Company shall use commercially reasonable efforts to cause the
Transfer Agent to cooperate with the Depositary and the applicable Agent Member
in order to effect the issuance and delivery of Shares in accordance with such
practices and procedures.
(b)    Definitive Warrants. Shares issuable upon exercise of the Definitive
Warrants shall be issued in book-entry format. The Company shall cause the
Transfer Agent, as promptly as practical but in any event no later than four (4)
Business Days after the Exercise Date, to cooperate with the Agent Member
designated by the Holder on the Exercise Form in order that the Shares will be
issued, delivered and credited to the account of the Agent Member at the
Depositary for the benefit of the Holder through the Deposit/Withdrawal at
Custodian (DWAC) function of the Depositary or such other function as may be
adopted by the Depositary for that purpose. Notwithstanding the foregoing, if,
at the time of the exercise of any Definitive Warrant, the Depositary notifies
the Company in writing that it is unwilling or unable to continue as Depositary
for the shares issuable upon exercise of such Definitive Warrant or if at any
time the Depositary ceases to be a “clearing agency” registered under the
Exchange Act and, in each such case, a successor Depositary is not appointed by
the Company within 90 days of such notice, the Company shall issue the Shares in
such name or names as indicated on the Exercise Notice, provided the Holder
shall have furnished the Company with the appropriate tax identification
information and, if the Shares are to be issued in the name of any Person other
than the Holder, evidence of the payment of any required transfer or similar tax
shall have been furnished to the Company. At the option of the Company, the
Shares may either be represented by certificates or issued through direct
registration on the books and records of the Transfer Agent. If the Shares are
issued in certificated form, the Company shall physically deliver the
certificates representing the Shares to the address specified in the Exercise
Notice. The Company shall cause the Shares to be issued and delivered as
aforesaid, as promptly as practical but in any event no later than four (4)
Business Days after the Exercise Date.
(c)    Valid Issuance; Timing of Issuance. The Company represents, warrants and
covenants that any Shares issued upon the exercise of Warrants in accordance
with the provisions of this Agreement shall be duly and validly authorized and
issued, fully paid and nonassessable and free from all liens and charges (other
than liens or charges created by a Holder). The Company will use its reasonable
best efforts to ensure that the Shares may be issued without violation of any
law or regulation applicable
16

--------------------------------------------------------------------------------



to the Company or of any requirement applicable to the Company of any securities
exchange on which the Shares are listed or traded.
The Shares (or other securities or property to which the exercising Holder is
entitled pursuant to this Agreement) issuable or deliverable upon the exercise
of Warrants shall be deemed to have been issued or delivered for all purposes as
of the close of business on the applicable Exercise Date, notwithstanding that
the stock transfer books of the Company may then be closed or certificates or
other evidence of ownership representing such Shares (or other securities or
property) may not be actually delivered or entered on such date.
(d)    No Rights as Stockholder. Nothing contained in this Agreement or the
Warrants shall be construed as conferring upon the Holders the right to vote or
to consent or to receive notice as stockholders in respect of the meetings of
stockholders or the election of directors of the Company or any other matter, or
any rights whatsoever, including the right to receive dividends or other
distributions, as stockholders of the Company, or the right to share in the
assets of the Company in the event of its liquidation, dissolution or winding
up, except in respect of Common Stock received following exercise of Warrants.
In addition, nothing contained in this Agreement or the Warrants shall be
construed as imposing any liabilities on the Holder as a stockholder of the
Company, whether such liabilities are asserted by the Company or by creditors of
the Company.
Section 3.05.    No Fractional Shares or Scrip.
No fractional Shares or scrip representing fractional Shares shall be issued
upon any exercise of Warrants. In lieu of any fractional Share to which a Holder
would otherwise be entitled upon an exercise of Warrants, such Holder shall be
entitled to receive a cash payment equal to the value of such fractional Share
based on the Fair Market Value of the Common Stock as of the applicable Exercise
Date. The number of full Shares that shall be issuable upon an exercise of
Warrants by a Holder at any time shall be computed on the basis of the aggregate
number of Shares which may be issuable pursuant to the Warrants being exercised
by that Holder at that time. Whenever a payment for fractional Shares is to be
made by the Warrant Agent under any section of this Agreement, the Company shall
(i) provide to the Warrant Agent in reasonable detail the facts related to such
payments and the prices and/or formulas utilized in calculating such payments,
and (ii) provide sufficient monies to the Warrant Agent in the form of fully
collected funds to make such payments.
Any Holder, or any owner of a beneficial interest in a Global Warrant, by its
acceptance of a Warrant Certificate, expressly agrees to receive cash in lieu of
any fractional Share in accordance with this Section 3.05 and waives its right
to receive a physical certificate representing such fractional Share upon
exercise of any Warrant.
Section 3.06.    Covenants Relating to Common Stock Issuable Upon Warrant
Exercise.
(a)    Common Stock Reserve. The Company will at all times reserve and keep
available, out of its authorized but unissued Common Stock, a number of shares
of Common Stock sufficient for the exercise in full of all outstanding Warrants.
The Company shall not take any action that would require an adjustment of the
Warrant Share Number if as a result thereof the aggregate number of Shares
issuable upon exercise of the outstanding Warrants, together with all shares of
Common Stock then outstanding and all shares of Common Stock then issuable upon
the exercise of, or underlying, all outstanding options, warrants, conversion
and other rights (without duplication), would exceed the total number of shares
of Common Stock then authorized by its Charter.
17

--------------------------------------------------------------------------------



(b)    Listing. To the extent the shares of Common Stock are then listed on an
Exchange, the Company will procure, at its sole expense, the listing of the
Shares issuable upon exercise of the Warrants, subject to issuance or notice of
issuance, on all Exchanges on which the Common Stock is then listed or traded.
For the avoidance of doubt, the Company shall have no obligation to cause the
Warrants to be listed or traded on any Exchange or Over-the-Counter Market or
any other similar market of any kind.
(c)    Common Stock Certificates. If and to the extent that Shares shall be
issuable in certificated form upon exercise of Definitive Warrants in accordance
with the terms of this Agreement, the Company shall so notify the Warrant Agent.
The Warrant Agent shall thereafter be authorized to request from time to time
from the Transfer Agents stock certificates required to honor the exercise of
outstanding Definitive Warrants, and the Company shall authorize and direct the
Transfer Agent to comply with all such requests of the Warrant Agent. The
Company shall supply the Transfer Agent with duly executed stock certificates
for such purposes and shall provide or otherwise make available any cash that
may be payable upon exercise of Warrants in lieu of the issuance of fractional
Shares.
(d)    No Impairment. The Company will not, by amendment of its Charter or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action,
intentionally avoid the observance or performance of any of the terms to be
observed or performed by the Company under this Agreement, but will at all times
in good faith assist in the carrying out of all the provisions of this Agreement
and each Warrant Certificate.
Section 3.07    Exercise Calculations.
To the extent applicable, the Company shall calculate and transmit to the
Warrant Agent, and the Warrant Agent shall have no obligation under this
Agreement to calculate, the number of Shares deliverable pursuant to any
exercise of Warrants. The number of Shares to be issued on such exercise will be
determined by the Company, with written notice thereof to the Warrant Agent. The
Warrant Agent shall have no duty or obligation to investigate or confirm whether
the Company’s determination of the number of Shares to be issued on such
exercise is accurate or correct.
ARTICLE IV
ANTI-DILUTION PROVISIONS
Section 4.01.    Anti-dilution Adjustments; Notice of Adjustment.
The Exercise Price and the Warrant Share Number shall be subject to adjustment
from time to time as set forth in this Section 4.01; provided that no single
event shall give rise to an adjustment under more than one subsection of this
Section 4.01 (other than in the case of a dividend or other distribution of
different types of property, in which case Section 4.01(a), 4.01(b), 4.01(c) or
4.01(d) shall apply to the appropriate parts of each such dividend or
distribution); provided further that any issuance of Common Stock upon exercise
of the Warrants shall not itself give rise to any adjustment under this Section
4.01.
(a)    Stock Splits, Reverse Splits and Dividends. The Exercise Price and
Warrant Share Number shall be adjusted pursuant to the formulas below in the
event the Company (i) pays a dividend or makes any other distribution with
respect to its Common Stock solely in shares of its Common Stock,
(ii) subdivides or reclassifies its outstanding shares of Common Stock into a
greater number of shares or (iii) combines or reclassifies its outstanding
shares of Common Stock into a smaller number of shares.
18

--------------------------------------------------------------------------------



Such adjustments shall become effective (x) in the case of clause (i) above, at
the open of business on the ex-date for such dividend or distribution or (y) in
the case of clause (ii) or (iii) above, at the open of business on the effective
date of such event. In the event that a dividend or distribution described in
clause (i) above is not so paid or made, the Exercise Price and the Warrant
Share Number shall be readjusted, effective as of the date when the Board of
Directors determines not to make such dividend or distribution, as the case may
be, to be the Exercise Price and the Warrant Share Number that would be in
effect if such dividend or distribution had not been declared.


Na =
Nb x
Oa
Ob
Ea =
Eb x
Ob
Oa

Where:
Nb = Warrant Share Number before the adjustment
Na = Warrant Share Number after the adjustment
Eb = Exercise Price before the adjustment
Ea = Exercise Price after the adjustment
Ob = Number of shares of Common Stock outstanding immediately before the
transaction in question
Oa = Number of shares of Common Stock outstanding immediately after the
transaction in question
(b)    Certain Rights, Options and Warrants. The Exercise Price and Warrant
Share Number shall be adjusted pursuant to the formulas below in the event the
Company issues to all or substantially all holders of the Common Stock any
rights, options or warrants entitling them, for a period of not more than sixty
(60) calendar days after the announcement date of such issuance, to subscribe
for or purchase shares of the Common Stock at a price per share that is less
than the average of the Fair Market Values of one share of Common Stock for the
ten (10) consecutive Trading Day period ending on, and including, the Trading
Day immediately preceding the announcement date of such issuance; provided that
the Exercise Price shall not be increased (and Warrant Share Number shall not be
decreased) as a result of this Section 4.01(b). Such adjustments shall be made
successively whenever any such rights, options or warrants are issued and shall
become effective at the open of business on the ex-date for such issuance.
To the extent that shares of the Common Stock are not delivered after the
expiration of such rights, options or warrants, the Exercise Price and the
Warrant Share Number shall be readjusted to be the Exercise Price and the
Warrant Share Number that would then be in effect had the adjustment with
19

--------------------------------------------------------------------------------



respect to the issuance of such rights, options or warrants been made on the
basis of delivery of only the number of shares of Common Stock actually
delivered. In the event that such rights, options or warrants are not so issued,
the Exercise Price and the Warrant Share Number shall be readjusted to be the
Exercise Price and the Warrant Share Number that would then be in effect if such
ex-date had not occurred.
For purposes of this Section 4.01(b), in determining whether any rights, options
or warrants entitle the holders to subscribe for or purchase shares of the
Common Stock at less than such average of the Fair Market Values of one share of
Common Stock for the ten (10) consecutive Trading Day period ending on, and
including, the Trading Day immediately preceding the announcement date of such
issuance, and in determining the aggregate offering price of such shares of
Common Stock, there shall be taken into account the Fair Market Value of any
consideration received by the Company for such rights, options or warrants and
any amount payable on exercise or conversion thereof.
Na =
Nb x
Ob + X
Ob + Y
Ea =
Eb x
Ob + Y
Ob + X

Where:
Nb = Warrant Share Number before the adjustment
Na = Warrant Share Number after the adjustment
Eb = Exercise Price before the adjustment
Ea = Exercise Price after the adjustment
Ob = Number of shares of Common Stock outstanding immediately before the
transaction in question
X = Number of shares of Common Stock issuable pursuant to such rights, options
or warrants
Y = Number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, options or warrants, divided by the average of the Fair
Market Values of one share of Common Stock over the ten (10) consecutive Trading
Day period ending on, and including, the Trading Day immediately preceding the
announcement date of the issuance of such rights, options or warrants.
(c)    Certain Dividends and Distributions. If the Company dividends or
distributes shares of securities, evidences of indebtedness, assets, property,
cash, rights, options or warrants (other than (i) regular cash dividends paid in
the ordinary course; (ii) dividends, distributions or issuances for which an
adjustment is made pursuant to Section 4.01(a) or Section 4.01(b); and (iii)
Spin-Offs as to which the provisions of Section 4.01(d) below shall apply) to
all or substantially all holders of the Common Stock, the Exercise Price and
Warrant Share Number shall be adjusted pursuant to the formulas below. Such
adjustments shall become effective at the open of business on the ex-date for
such dividend or
20

--------------------------------------------------------------------------------



distribution. For the avoidance of doubt, notwithstanding anything herein to the
contrary, there shall be no adjustment of any kind under this Agreement for
regular cash dividends paid by the Company in the ordinary course.
In the event that such dividend or distribution is not so paid or made, the
Exercise Price and the Warrant Share Number shall be readjusted, effective as of
the date when the Board of Directors determines not to make such dividend or
distribution, as the case may be, to be the Exercise Price and the Warrant Share
Number that would be in effect if such dividend or distribution had not been
declared.
Na =
Nb x
MM - D




Ea =
Eb x
M - DM

        Where:
Nb = Warrant Share Number before the adjustment
Na = Warrant Share Number after the adjustment
Eb = Exercise Price before the adjustment
Ea = Exercise Price after the adjustment
M = Average of the Fair Market Values of one share of Common Stock for the ten
(10) consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the ex-date for such dividend or distribution
D = Fair Market Value of such dividend or distribution made per share of Common
Stock as of the ex-date; provided that if such Fair Market Value is determined
by reference to the actual or when-issued trading market for any securities,
such determination shall consider the prices in such market over the ten (10)
consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding such ex-date. For purposes of this adjustment, the Fair
Market Value of such dividend or distribution (if in the form of securities
other than Common Stock) shall be determined as if it were “Common Stock”
pursuant to the definition of Fair Market Value; provided further that, in the
event a dividend is paid by the Company a portion of which is a regular cash
dividend paid in the ordinary course and a portion of which does not constitute
a regular cash dividend paid in the ordinary course and an adjustment is
required under this Section 4.01(c), then “D” will be equal to the portion of
the dividend that does not constitute a regular cash dividend paid in the
ordinary course.
(d)    Spin-Offs. If the Company pays a dividend or makes any other distribution
on the Common Stock of shares of Capital Stock of any class or series, or
similar equity interest, of or relating to a Subsidiary or other business unit
of the Company, that are, or, when issued, will be, listed or admitted
21

--------------------------------------------------------------------------------



for trading on a Principal Exchange (a “Spin-Off”), the Exercise Price and
Warrant Share Number shall be adjusted pursuant to the formulas below. Such
adjustments shall become effective at the close of business on the last Trading
Day of the ten (10) consecutive Trading Day period beginning on, and including,
the first Trading Day following ex-date for such Spin-Off on which the Capital
Stock of such Subsidiary or other business unit begins to trade regular way on
such Principal Exchange (the “Valuation Period”).
Na =
Nb x
D + MM
Ea =
Eb x
MD + M

        Where:
Nb = Warrant Share Number before the adjustment
Na = Warrant Share Number after the adjustment
Eb = Exercise Price before the adjustment
Ea = Exercise Price after the adjustment
M = Average of the Fair Market Values of one share of Common Stock over the
Valuation Period
D = Average of the Fair Market Values of such Capital Stock or similar equity
interest distributed to holders of the Common Stock applicable to one share of
the Common Stock over the Valuation Period. For purposes of this adjustment, the
Fair Market Value of such distribution shall be determined as if it were “Common
Stock” pursuant to the definition of Fair Market Value.
If the Exercise Date for any exercise of Warrants occurs during the Valuation
Period, the reference in the definition of “Valuation Period” to “ten (10)”
shall be deemed replaced with such lesser number of Trading Days as have elapsed
between the beginning of the Valuation Period and such Exercise Date in
determining the Exercise Price and Warrant Share Number.
(e)    Tender and Exchange Offers. If a publicly-announced tender or exchange
offer, or other repurchase offer made by the Company or any of its Affiliates
for the Common Stock (other than a Reorganization) shall be consummated, to the
extent that the cash and Fair Market Value of any other consideration included
in the payment per share of Common Stock exceeds the average of the Fair Market
Values of the Common Stock over the ten (10) consecutive Trading Day period
ending on, and including, the tenth (10th) Trading Day immediately following the
date on which such tender or exchange offer is consummated, then the Exercise
Price and the Warrant Share Number shall be adjusted pursuant to the formulas
below; provided that the Exercise Price shall not be increased (and Warrant
Share Number shall not be decreased) as a result of this Section 4.01(e). Such
adjustments shall be determined at the close of business on the tenth (10th)
Trading Day immediately following the date on which such tender or
22

--------------------------------------------------------------------------------



exchange offer is consummated, but shall become effective as of the date on
which such tender or exchange offer expires.
Na =
Nb x
(Oa x M) + C
Ob x M
Ea =
Eb x
Ob x M
(Oa x M) + C

Where:
Nb = Warrant Share Number before the adjustment
Na = Warrant Share Number after the adjustment
Eb = Exercise Price before the adjustment
Ea = Exercise Price after the adjustment
M = Average of the Fair Market Values of one share of Common Stock over the ten
(10) consecutive Trading Day period ending on, and including, the tenth (10th)
Trading Day immediately following the date on which such tender or exchange
offer is consummated
C = Aggregate Fair Market Value of all cash and any other consideration paid or
payable for shares of Common Stock in such tender or exchange offer
Ob = Number of shares of Common Stock outstanding immediately before giving
effect to such tender or exchange offer
Oa = Number of shares of Common Stock outstanding immediately after giving
effect to such tender or exchange offer.
If the Exercise Date for any exercise of Warrants occurs on or after the date on
which such tender or exchange offer expires and prior to the tenth (10th)
Trading Day immediately following the date on which such tender or exchange
offer is consummated, references in this Section 4.01(e) to “tenth (10th)
Trading Day immediately following the date on which such tender or exchange
offer is consummated” shall be deemed replaced by references to such Exercise
Date and references in this Section 4.01(e) to “ten (10)” shall be deemed
replaced with such lesser number of Trading Days as have elapsed between the
date on which such tender or exchange offer is consummated and such Exercise
Date, in each case, in determining the Exercise Price and Warrant Share Number.
(f)    Reorganizations. In the case of any Reorganization, following the
effective time of such Reorganization, a Holder’s right to acquire Shares upon
exercise of the Warrants shall be converted into the right to acquire, upon
exercise of such Warrants, one Unit of Exchange Property with respect to each
Share previously issuable upon exercise of the Warrants; provided that if the
Exchange Property consists solely of cash, on the effective date of such
Reorganization, each Holder shall receive, in respect
23

--------------------------------------------------------------------------------



of each Warrant it holds, at the same time and upon the same terms as holders of
Common Stock receive the cash in exchange for their shares of Common Stock, an
amount of cash equal to the greater of (i) (x) the amount of cash that such
Holder would have received if such Holder owned, as of the record date for such
Reorganization, a number of shares of Common Stock equal to the Warrant Share
Number in effect on such record date, minus (y) the Exercise Price in effect on
such record date multiplied by the Warrant Share Number in effect on such record
date and (ii) $0, and upon the Company’s delivery of such cash (if any) in
respect of such Warrant, such Warrant shall be deemed to have been exercised in
full and canceled. For the avoidance of doubt, if, in connection with any
Reorganization in which the Exchange Property is comprised of solely cash, the
per share amount of cash received by holders of the Common Stock is less than
the Exercise Price, the Warrants shall be deemed to have expired for no
consideration.
In the case of any Reorganization in which holders of Common Stock may make an
election as between different types of Exchange Property, a Holder shall be
deemed to have elected to receive upon exercise of the Warrants the weighted
average of the types and amounts of consideration received by all holders of
Common Stock. 
The Company shall not consummate any Reorganization unless the Company first
shall have made appropriate provision to ensure that applicable provisions of
this Agreement (including, without limitation, the applicable provisions of this
Section 4.01) shall immediately after giving effect to such Reorganization be
assumed by and binding on the other party to such Reorganization (or the
surviving entity, successor, parent company and/or issuer of the Exchange
Property, as appropriate) and applicable to any Exchange Property deliverable
upon the exercise of Warrants, pursuant to a customary assumption agreement. 
Any such assumption agreement shall also include any amendments to this
Agreement necessary to effect the changes to the terms of the Warrants described
in this Section ‎4.01(f) and preserve the intent of the provisions of this
Agreement (including, without limitation, the adjustment provisions in this
Section 4.01).  The provisions of this Section ‎4.01(f) shall similarly apply to
successive Reorganizations.
The provisions of this Section 4.01(f) are subject, in all cases, to any
applicable requirements under the Securities Act and the Exchange Act and the
respective rules and regulations promulgated thereunder. Where there is any
inconsistency between the requirements of the Securities Act or the Exchange Act
or the rules and regulations promulgated thereunder and the requirements of this
Section 4.01(f), the requirements of the Securities Act and the Exchange Act and
the respective rules and regulations promulgated thereunder shall supersede.
(g)    Management Incentive Plan. If at any time, or from time to time, during
the period from and including the Effective Date until the one-year anniversary
of the Effective Date, the Company issues (i) shares of Common Stock or (ii)
securities, including derivative securities, (x) exchangeable or exercisable for
or convertible into shares of Common Stock, (y) having the right to participate
generally in the earnings and profits or dividends and distributions of the
Company along with the Common Stock or (z) tracking the value of the Common
Stock, in each case pursuant to the MIP (as defined in the Plan) (such
securities, as determined in good faith and in a commercially reasonable manner
by the Board of Directors or a committee of members of the Board of Directors to
whom the Board of Directors expressly delegates authority to make such
determination, the “MIP Shares”), the Warrant Share Number shall be adjusted as
follows:
Na =
Nb x
Oa
Ob

Where:
24

--------------------------------------------------------------------------------



Nb = Warrant Share Number before the adjustment
Na = Warrant Share Number after the adjustment
Ob = Number of shares of Common Stock outstanding as of the Effective Date plus
the number of any MIP Shares issued between the Effective Date and the issuance
of the MIP Shares for which the adjustment is being made (excluding for the
avoidance of doubt the MIP Shares for which the adjustment is being made)
Oa = Number of shares of Common Stock outstanding as of the Effective Date plus
the number of issued MIP Shares (including for the avoidance of doubt the MIP
Shares for which the adjustment is being made).
In the case of MIP Shares other than shares of Common Stock, the number of MIP
Shares shall be on a Common Stock equivalent basis, as reasonably determined by
the Board or the compensation committee of the Board (or other committee of the
Board performing a similar function). No change shall be made to the Exercise
Price in connection with an adjustment to the Warrant Shares Number in
accordance with this Section 4.01(g).


(h)    Record Owners. If (i) an adjustment to the Warrant Share Number and the
Exercise Price becomes effective on the ex-date for any dividend, distribution
or other event, and (ii) a Holder exercises its Warrants on or after such
ex-date and on or prior to the related record date for such dividend,
distribution or other event, then, notwithstanding the provisions in this
Section 4.01, the Warrant Share Number and Exercise Price adjustment relating to
the dividend, distribution or other event to which such ex-date corresponds
shall not be made with respect to the Warrants exercised by the Holder as
aforesaid and instead, such Holder shall be treated as if such Holder were the
record owner of the shares of Common Stock issuable upon exercise of such
Warrants on the record date, and, as such record holder, shall participate in
the related dividend, distribution or other event otherwise giving rise to such
adjustment.
(i)    Certain Other Events. The Company may make decreases in the Exercise
Price and/or increases in the Warrant Share Number as the Board of Directors
deems advisable in good faith in order to avoid or diminish any income tax to
holders of the Common Stock resulting from any dividend or distribution of stock
(or rights to acquire stock) or from any event treated as such for income tax
purposes.
(j)    Shareholder Rights Plans. If the Company has a shareholder rights plan in
effect at the time of any exercise of Warrants, then each share of Common Stock
issued upon such exercise shall be entitled to receive the appropriate number of
rights, if any, and the certificates representing the Common Stock issued upon
such exercise shall bear such legends, if any, in each case as may be provided
by the terms of any such shareholder rights plan, as the same may be amended
from time to time. However, if, prior to any exercise of Warrants, the rights
have separated from the shares of Common Stock in accordance with the provisions
of the applicable shareholder rights plan, the Exercise Price and Warrant Share
Number shall be adjusted at the time of separation as if the Company made a
distribution of the type for which an adjustment is made pursuant to Section
4.01(c), subject to readjustment in the event of the expiration, termination or
redemption of such rights.
(k)    Rounding of Calculations; Minimum Adjustments. All calculations under
this Section 4.01 shall be made to the nearest one-tenth (1/10th) of a cent or
to the nearest one-hundredth (1/100th) of a share, as the case may be. Any
provision of this Section 4.01 to the contrary
25

--------------------------------------------------------------------------------



notwithstanding, no adjustment in the Exercise Price or the Warrant Share Number
shall be made if the amount of such adjustment would be less than $0.01 or
one-tenth (1/10th) of a share of Common Stock, but any such amount shall be
carried forward, and an adjustment with respect thereto shall be made at the
time of and together with any subsequent adjustment which, together with such
amount and any other amount or amounts so carried forward, shall aggregate $0.01
or one-tenth (1/10th) of a share of Common Stock, or more, or upon exercise of a
Warrant if it shall earlier occur.
If an adjustment in the Exercise Price made hereunder would reduce the Exercise
Price to an amount below $0.01 then such adjustment in the Exercise Price made
hereunder shall reduce the Exercise Price to $0.01 and not lower.
(l)    Notice of Adjustment. Whenever the Warrant Share Number, the number of
shares of stock or property other than Common Stock issuable upon the exercise
of the Warrants or the Exercise Price is adjusted, or the type of securities or
property to be delivered upon exercise of the Warrants is otherwise changed, as
herein provided, the Company shall deliver to the Warrant Agent a notice of such
adjustment or adjustments and shall deliver to the Warrant Agent a statement
setting forth the Warrant Share Number, the number and type of shares of stock
or property other than Common Stock issuable upon the exercise of a Warrant and
the Exercise Price after such adjustment, setting forth a brief statement of the
facts requiring such adjustment and setting forth the computation by which such
adjustment was made, and the Warrant Agent shall cause such notice and statement
to be sent or communicated to the Holders and owners of a beneficial interest in
a Global Warrant in the manner set forth in Section 6.03 hereof. Any failure to
deliver such notice or statement shall not affect the validity of the relevant
adjustments or the events giving rise to such adjustments.
(m)    Notice of Action. In the event that the Company shall propose to take any
action of the type described in this Section 4.01 (but only if the action of the
type described in this Section 4.01 would result in an adjustment to the Warrant
Share Number, the number of shares of stock or property other than Common Stock
issuable upon the exercise of the Warrants or the Exercise Price), including any
Reorganization, the Company shall deliver to the Warrant Agent a notice, and the
Warrant Agent shall cause such notice to be sent or communicated to the Holders
and owners of a beneficial interest in a Global Warrant in the manner set forth
in Section 6.03, which notice shall specify the record date, if any, with
respect to any such action and the approximate date on which such action is to
take place. Such notice shall also set forth the facts with respect thereto as
shall be reasonably necessary to indicate the effect on the Warrant Share
Number, the number of shares of stock or property other than Common Stock
issuable upon the exercise of the Warrants and the Exercise Price. In the case
of any action which would require the fixing of a record date, such notice shall
be given at least ten (10) days prior to the date so fixed, and in case of all
other action, such notice shall be given at least fifteen (15) days prior to the
taking of such proposed action. Failure to give such notice, or any defect
therein, shall not affect the legality or validity of any such action.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not be required to deliver any notice pursuant to this Section 4.01(m) at any
time that such notice would contain material non-public information relating to
the Company or the Common Stock; provided that in the event, at the time the
Company is contemplating any action of the type described in this Section 4.01,
(i) the Company is aware that such material non-public information exists and
(ii) such action would require the fixing of a record date, the Company shall
fix the record date in a manner that permits the Company to deliver the
applicable notice at least ten (10) days prior to the date so fixed, or , if the
fixing of the record date in such manner would result in the violation of law or
regulation (including, for the avoidance of doubt, applicable rules of any
national securities exchange) the Company shall fix the record date in a manner
that permits the Company to deliver the applicable notice prior to the date so
fixed as would not result in such violation.
26

--------------------------------------------------------------------------------



(n)    Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 4.01, the Company shall take any action which may be necessary,
including obtaining regulatory, New York Stock Exchange, The NASDAQ Stock Market
or other applicable national securities exchange or stockholder approvals or
exemptions, in order that the Company may thereafter validly and legally issue
as fully paid and nonassessable all Shares that a Holder is entitled to receive
upon exercise of a Warrant pursuant to this Agreement, after giving effect to
the adjustment that would be made under this Section 4.01.
Section 4.02.    Changes to Warrant Certificate.
The form of Warrant Certificate need not be changed because of any adjustment
made pursuant to this Agreement, and Warrant Certificates issued after such
adjustment may state the same Warrant Share Number, number of shares of stock or
property other than Common Stock issuable upon the exercise of the Warrants and
Exercise Price as are stated in the Warrant Certificates initially issued
pursuant to this Agreement. The Company, however, may at any time in its sole
discretion make any ministerial change in the form of Warrant Certificate that
it may deem appropriate to give effect to such adjustments and that does not
affect the substance of the Warrant Certificate, and any Warrant Certificate
thereafter issued or countersigned, whether in exchange or substitution for an
outstanding Warrant Certificate or otherwise, may be in the form as so changed.
In the event of any such change, the Company shall give prompt notice thereof to
the Warrant Agent and, if appropriate, notation thereof shall be made on all
Warrant Certificates thereafter surrendered for registration of transfer or
exchange.
ARTICLE V
WARRANT AGENT
Section 5.01    Appointment of Warrant Agent.
The Company hereby appoints the Warrant Agent to act as agent for the Company in
accordance with the provisions of this Agreement and the Warrant Agent hereby
accepts such appointment and shall perform the same in accordance with the
express terms and conditions set forth in this Agreement. The Warrant Agent
shall not be liable for anything that it may do or refrain from doing in
connection with this Agreement, except for its own gross negligence, willful
misconduct, fraud or bad faith. Notwithstanding anything in this Agreement to
the contrary, in no event shall the Warrant Agent be liable for special,
punitive, incidental, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Warrant
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of the action. The rights and obligations of the parties set forth
in this Section 5.01 shall survive the termination of this Agreement and the
resignation, replacement or removal of the Warrant Agent.
Section 5.02.    Rights and Duties of Warrant Agent.
(a)    Agent for the Company. In acting under this Agreement and in connection
with the Warrant Certificates, the Warrant Agent is acting solely as agent of
the Company and does not assume any obligation of agency or trust or any
relationship of agency or trust for or with any of the holders of Warrant
Certificates or beneficial owners of Warrants.
(b)    Counsel. The Warrant Agent may consult with counsel reasonably
satisfactory to it, and the advice of such counsel shall be full and complete
authorization and protection to the Warrant
27

--------------------------------------------------------------------------------



Agent in respect of any action taken, suffered or omitted by it hereunder in
good faith and in accordance with the advice of such counsel.
(c)    Documents. The Warrant Agent shall be protected and shall incur no
liability for, or in respect of, any action taken or thing suffered by it,
absent gross negligence, willful misconduct, fraud or bad faith, in reliance
upon any Warrant Certificate, notice, direction, consent, certificate,
affidavit, statement or other paper or document reasonably believed by it to be
genuine and to have been presented or signed by the proper Officers. The Warrant
Agent shall not take any instructions or directions except those given in
accordance with this Agreement.
(d)    No Implied Obligations. The Warrant Agent shall be obligated to perform
only such duties as are specifically set forth herein and in the Warrant
Certificates, and no implied or inferred duties, responsibility or obligations
of the Warrant Agent shall be read into this Agreement or the Warrant
Certificates against the Warrant Agent. The Warrant Agent shall not be under any
obligation to take any action hereunder that may cause it to incur any expense
or liability for which it does not receive indemnity if such indemnity is
reasonably requested. The Warrant Agent shall not be accountable or under any
duty or responsibility for the use by the Company of any of the Warrant
Certificates countersigned by the Warrant Agent and delivered by it to the
Holders or on behalf of the Holders pursuant to this Agreement or for the
application by the Company of the proceeds of the Warrants (if any). The Warrant
Agent shall have no duty or responsibility in the case of any default by the
Company in the performance of its covenants or agreements contained herein or in
the Warrant Certificates or in the case of the receipt of any written demand
from a Holder with respect to such default, including any duty or responsibility
to initiate or attempt to initiate any proceedings at law or otherwise. The
Warrant Agent shall have no duty or responsibility to ensure compliance with any
applicable federal or state securities law in connection with the issuance,
transfer or exchange of any Warrants under this Agreement.
(e)    Not Responsible for Adjustments or Validity of Stock. The Warrant Agent
shall not at any time be under any duty or responsibility to any Holder to
determine whether any facts exist that may require an adjustment of the Warrant
Share Number or the Exercise Price or to calculate any such adjustment, or to
make any determination with respect to the nature or extent of any adjustment
when made, or with respect to the method employed, herein or in any supplemental
agreement provided to be employed, in making the same. The Warrant Agent shall
not be accountable with respect to the validity or value of any Shares or of any
securities or property that may at any time be issued or delivered upon the
exercise of any Warrant or upon any adjustment pursuant to Section 4.01, and it
makes no representation with respect thereto. The Warrant Agent shall not be
responsible for any failure of the Company to make any cash payment or to issue,
transfer or deliver any Shares or stock certificates upon the surrender of any
Warrant Certificate for the purpose of exercise or upon any adjustment pursuant
to Section 4.01, or to comply with any of the covenants of the Company contained
in the Warrant Certificate or this Agreement.
(f)    Notices or Demands Addressed to the Company. If the Warrant Agent
receives any notice or demand addressed to the Company by the Holder of a
Warrant, the Warrant Agent shall promptly forward such notice or demand to the
Company.
(g)    Ambiguity. In the event the Warrant Agent reasonably believes any
ambiguity or uncertainty exists hereunder or in any Warrant Certificate, notice,
instruction, direction, request or other communication, paper or document
received by the Warrant Agent hereunder, the Warrant Agent shall notify the
Company in writing as soon as practicable, and upon delivery of such notice may,
in its sole discretion, refrain from taking any action, and shall be fully
protected and shall not be liable in any way to the Company or any Holder or
other Person for refraining from taking such action, unless the Warrant
28

--------------------------------------------------------------------------------



Agent receives written instructions signed by the Company which eliminate such
ambiguity or uncertainty to the reasonable satisfaction of the Warrant Agent.
Notwithstanding anything in this Agreement to the contrary, the Warrant Agent is
authorized and directed hereby to comply with any orders, judgments, or decrees
of any court that it believes has jurisdiction over it and, absent gross
negligence, willful misconduct, fraud or bad faith, will not be liable as a
result of its compliance with the same.
Section 5.03.    Individual Rights of Warrant Agent.
Subject to its obligations hereunder, the Warrant Agent and any stockholder,
director, officer or employee of the Warrant Agent may buy, sell or deal in any
of the Warrants or other securities of the Company or its Affiliates or become
pecuniarily interested in transactions in which the Company or its Affiliates
may be interested, or contract with or lend money to the Company or its
Affiliates or otherwise act as fully and freely as though it were not the
Warrant Agent under this Agreement. Nothing herein shall preclude the Warrant
Agent from acting in any other capacity for the Company or for any other legal
entity.
Section 5.04.    Warrant Agent’s Disclaimer.
The Warrant Agent shall not be responsible for, and makes no representation as
to the validity or adequacy of, this Agreement (except the due and valid
authorized execution and delivery of this Agreement by the Warrant Agent) or the
Warrant Certificates (except the due countersignature of the Warrant
Certificate(s) by the Warrant Agent), and it shall not be responsible for any
statement in this Agreement or the Warrant Certificates other than its
countersignature thereon; nor will the Warrant Agent be under any duty or
responsibility to insure compliance with any applicable federal or state
securities laws in connection with the issuance, transfer or exchange of Warrant
Certificates.
Section 5.05.    Compensation and Indemnity.
(a)    Compensation of Warrant Agent. The Company agrees to pay the Warrant
Agent the compensation to be agreed upon with the Company for all services
rendered by the Warrant Agent under this Agreement and to reimburse the Warrant
Agent upon request for all reasonable and documented out-of-pocket expenses,
including the reasonable and documented counsel fees and expenses, incurred by
the Warrant Agent in connection with the preparation, delivery, administration,
execution and amendment of this Agreement and the performance of the services
rendered by the Warrant Agent under this Agreement. The Company is not obligated
to reimburse any expense incurred by the Warrant Agent through gross negligence,
willful misconduct, fraud or bad faith.
(b)    Indemnification by the Company. The Company shall indemnify and hold
harmless the Warrant Agent and its officers and directors against any loss,
liability or expense (including reasonable attorneys’ fees and expenses)
incurred by it (each, a “Loss” and, collectively, “Losses”) without gross
negligence, willful misconduct, fraud or bad faith on its part arising out of or
in connection with the acceptance, administration, exercise or performance of
its duties under this Agreement. The Company shall further indemnify and hold
the Warrant Agent harmless from and against any Loss arising out of or
attributable to the Warrant Agent’s acting on the written instructions of the
Company, so long as the Warrant Agent so acted without gross negligence, willful
misconduct, fraud or bad faith. The Warrant Agent shall notify the Company
promptly of any claim for which it may seek indemnity. The costs and expenses
incurred by the Warrant Agent in successfully enforcing its right of
indemnification hereunder shall be paid by the Company. The Company is not
obligated to indemnify the Warrant Agent against any loss or liability incurred
by the Warrant Agent through willful misconduct, gross negligence, fraud or
29

--------------------------------------------------------------------------------



bad faith. The Company need not pay for any settlement made without its consent,
which consent shall not be unreasonably withheld. The rights and obligations of
the parties set forth in Sections 5.05(a) and (b) shall survive the termination
of this Agreement and the resignation, replacement or removal of the Warrant
Agent.
Section 5.06.    Successor Warrant Agent.
(a)    Company to Provide and Maintain Warrant Agent. The Company agrees for the
benefit of the Holders that there shall at all times be a Warrant Agent
hereunder until all the Warrants have been exercised or canceled or are no
longer exercisable.
(b)    Resignation and Removal. The Warrant Agent may at any time resign by
giving written notice to the Company of such intention on its part, specifying
the date on which its desired resignation shall become effective; provided that
such date shall not be less than ninety (90) days after the date on which such
notice is given unless the Company otherwise agrees. The Warrant Agent hereunder
may be removed at any time by the filing with it of an instrument in writing
signed by or on behalf of the Company and specifying such removal and the date
when it shall become effective, which date shall not be less than ninety (90)
days after such notice is given unless the Warrant Agent otherwise agrees. Any
removal under this Section 5.06(b) shall take effect upon the appointment by the
Company as hereinafter provided of a successor Warrant Agent (which shall be (i)
a bank or trust company, (ii) organized under the laws of the United States of
America or one of the states thereof, (iii) authorized under the laws of the
jurisdiction of its organization to exercise corporate trust powers, (iv) having
a combined capital and surplus of at least $50,000,000 (as set forth in its most
recent reports of condition published pursuant to law or to the requirements of
any United States federal or state regulatory or supervisory authority) and (v)
having an office in the Borough of Manhattan, the City of New York) and the
acceptance of such appointment by such successor Warrant Agent.
(c)    Company to Appoint Successor. In the event that at any time the Warrant
Agent resigns, is removed, becomes incapable of acting, fails to perform any of
its obligations hereunder or under any Warrant Certificate in accordance with
the terms hereof or thereof, is adjudged bankrupt or insolvent, commences a
voluntary case under the federal bankruptcy laws, as now or hereafter
constituted, or under any other applicable federal or state bankruptcy,
insolvency or similar law, consents to the appointment of or taking possession
by a receiver, custodian, liquidator, assignee, trustee, sequestrator or other
similar official of the Warrant Agent or its property or affairs, makes an
assignment for the benefit of creditors, admits in writing its inability to pay
its debts generally as they become due, or takes corporate action in furtherance
of any such action, or a decree or order for relief by a court having
jurisdiction in the premises has been entered in respect of the Warrant Agent in
an involuntary case under the federal bankruptcy laws, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
similar law, or a decree or order by a court having jurisdiction in the premises
has been entered for the appointment of a receiver, custodian, liquidator,
assignee, trustee, sequestrator or similar official of the Warrant Agent or of
its property or affairs, or any public officer takes charge or control of the
Warrant Agent or of its property or affairs for the purpose of rehabilitation,
conservation, winding up or liquidation (each, a “Warrant Agent Insolvency
Event”), a successor Warrant Agent, meeting the qualifications specified in
Section 5.06(b), shall be appointed by the Company by an instrument in writing,
filed with the successor Warrant Agent. In the event that a successor Warrant
Agent is not appointed by the Company within ninety (90) days after the Company
has been notified in writing of the resignation or removal of the Warrant Agent,
or within thirty (30) days of the incapacity of the Warrant Agent or the
occurrence of a Warrant Agent Insolvency Event, a successor Warrant Agent,
qualified as aforesaid, may be appointed by the Warrant Agent or the Warrant
Agent may petition a court to appoint a successor Warrant Agent. Upon the
appointment as aforesaid of a successor Warrant Agent
30

--------------------------------------------------------------------------------



and acceptance by the successor Warrant Agent of such appointment, the Warrant
Agent shall cease to be Warrant Agent hereunder; provided that in the event of
the resignation of the Warrant Agent under this subsection (c), such resignation
shall be effective on the earlier of (i) the date specified in the Warrant
Agent’s notice of resignation and (ii) the appointment and acceptance of a
successor Warrant Agent hereunder.
(d)    Successor to Expressly Assume Duties. Any successor Warrant Agent
appointed hereunder shall execute, acknowledge and deliver to its predecessor
and to the Company an instrument accepting such appointment hereunder, and
thereupon such successor Warrant Agent, without any further act, deed or
conveyance, shall become vested with all the rights and obligations of such
predecessor with like effect as if originally named as Warrant Agent hereunder,
and such predecessor, upon payment of its charges and disbursements then unpaid,
shall thereupon become obligated to transfer, deliver and pay over, and such
successor Warrant Agent shall be entitled to receive, all monies, securities and
other property on deposit with or held by such predecessor, as Warrant Agent
hereunder.
(e)    Successor by Merger. Any entity into which the Warrant Agent hereunder
may be merged or consolidated, or any entity resulting from any merger or
consolidation to which the Warrant Agent is a party, or any entity to which the
Warrant Agent sells or otherwise transfers all or substantially all of its
assets and business (including with respect to the administration of this
Agreement), shall be the successor Warrant Agent under this Agreement without
the execution or filing of any paper or any further act on the part of any of
the parties hereto; provided that such entity would be eligible for appointment
as successor Warrant Agent under Section 5.06(b).
Section 5.07.    Force Majeure.
Notwithstanding anything to the contrary contained herein, no party shall be
liable for any delays or failures in performance resulting from acts beyond its
reasonable control including, without limitation, acts of God, terrorist acts,
pandemics, epidemics, shortage of supply, breakdowns or malfunctions,
interruptions or malfunction of computer facilities, or loss of data due to
power failures or mechanical difficulties with information storage or retrieval
systems, labor difficulties, war, or civil unrest.
Section 5.08.    Representations of the Company.
The Company represents and warrants to the Warrant Agent that:
(a)    the Company has been duly organized and is validly existing under the
laws of the jurisdiction of its incorporation;
(b)    this Agreement has been duly authorized, executed and delivered by the
Company and is enforceable against the Company in accordance with its terms,
except as may be limited by bankruptcy, insolvency, moratorium, reorganization
and other similar laws affecting the enforcement of creditors’ rights generally
and general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity; and
(c)    the execution and delivery of this Agreement does not, and the issuance
of the Warrants in accordance with the terms of this Agreement and the Warrant
Certificates will not, (i) violate the Company’s certificate of incorporation or
by-laws, (ii) violate any law or regulation applicable to the Company or order
or decree of any court or public authority having jurisdiction over the Company,
or (iii) result in a breach of any material mortgage, indenture, contract,
agreement or undertaking to which the
31

--------------------------------------------------------------------------------



Company is a party or by which it is bound, except in the case of (ii) and (iii)
for any violations or breaches that would not reasonably be expected to have a
material adverse effect on the Company and its subsidiaries, taken as a whole.
ARTICLE VI
MISCELLANEOUS
Section 6.01.    Persons Benefitting.
Nothing in this Agreement is intended or shall be construed to confer upon any
Person other than the Company, the Warrant Agent, the Holders and the owners of
a beneficial interest in any Global Warrant any right, remedy or claim under or
by reason of this Agreement or any part hereof.
Section 6.02.    Amendment.
(a)    Amendment without Consent of the Holders. This Agreement and the Warrants
may be amended by the Company and the Warrant Agent without notice to or the
consent of any Holder for the purpose of (i) curing any ambiguity, or of curing,
correcting or supplementing any defective provision contained herein or therein,
(ii) evidencing and providing for the acceptance of an appointment hereunder by
a successor Warrant Agent or (iii) making any other change that does not
adversely affect the rights of the Holders or the owners of a beneficial
interest in any Global Warrant in any material respect.
(b)    Amendment with Majority Consent of the Holders. Any amendment or
supplement to this Agreement or the Warrants, or any waiver hereunder or
thereunder, in each case, that has an adverse effect on the interests of any of
the Holders or owners of a beneficial interest in a Global Warrant in any
material respect shall require the written consent of the Holders of a majority
of the then outstanding Warrants.
(c)    Amendment Requiring Supermajority Consent. Notwithstanding anything
herein to the contrary and without limitation of the immediately foregoing
sentence, the consent of Holders holding eighty percent (80%) of the
then-outstanding Warrants shall be required for any amendment or supplement
pursuant to which:
(i)    the Exercise Price would be increased, the Warrant Share Number would be
decreased or the kind or amount of other property issuable upon exercise of the
Warrants would be changed or decreased, as applicable (in each case, other than
pursuant to adjustments provided for in Section 4.01);
(ii)    the time period during which the Warrants are exercisable would be
shortened;
(iii)    any change adverse to a Holder or owner of a beneficial interest in a
Global Warrant would be made to the anti-dilution provisions set forth in
Article IV of this Agreement;
(iv)    a Holder’s right to exercise the Warrants and receive Shares upon such
exercise, or the ability of any Holder or Agent Member (on behalf of itself or
any owner of a beneficial interest in a Global Warrant) to enforce such right,
would otherwise be materially impaired; or
32

--------------------------------------------------------------------------------



(v)    the percentage of Holders required to amend this Agreement or the
Warrants or grant a waiver thereunder or hereunder would be reduced.
(d)    Determination of the Consenting Holders. In determining whether the
Holders of the required number of Warrants have concurred in any direction,
waiver or consent, Warrants owned by the Company or by any Affiliate of the
Company shall be disregarded and deemed not to be outstanding, except that, for
the purpose of determining whether the Warrant Agent shall be protected in
relying on any such direction, waiver or consent, only Warrants that the Warrant
Agent knows are so owned shall be so disregarded. Also, subject to the
foregoing, only Warrants outstanding at the time shall be considered in any such
determination.
(e)    Record Date; Form. The Company and the Warrant Agent may set a record
date for any such direction, waiver or consent and only the Holders as of such
record date shall be entitled to make or give such direction, waiver or consent.
It is not necessary for Holders or owners of a beneficial interest in a Global
Warrant to approve the particular form of any proposed amendment, supplement or
waiver if their consent approves the substance thereof.
(f)    Action by Warrant Agent. The Warrant Agent shall have no duty to
determine whether any such amendment or supplement would have an effect on the
rights or interests of the holders of the Warrants. Upon receipt by the Warrant
Agent of an Officer’s Certificate and an Opinion of Counsel, each stating that
all conditions precedent to the execution of the amendment or supplement have
been complied with and such execution is permitted by this Agreement and the
Warrant Certificate, the Warrant Agent shall join in the execution of such
amendment or supplement; provided that the Warrant Agent may, but shall not be
obligated to, execute any such amendment or supplement which affects the rights
or changes or increases the duties or obligations of the Warrant Agent. Promptly
following execution of any amendment or supplement to this Agreement or the
Warrant Certificate, the Company shall send a copy thereof to the Warrant Agent
and the Warrant Agent shall cause such document to be sent or communicated to
the Holders and owners of a beneficial interest in a Global Warrant in the
manner set forth in Section 6.03; provided that any failure to deliver such copy
or any defect therein shall not affect the validity of such amendment or
supplement. As a condition precedent to the Warrant Agent’s execution of any
such amendment or supplement, the Company shall deliver to the Warrant Agent an
Officer’s Certificate that states that the proposed amendment or supplement is
in compliance with the terms of this Section 6.02.
Section 6.03.    Notices.
Any notice or communication shall be in writing and delivered in person, by
certified or registered mail, or nationally-recognized courier, or by facsimile
or e-mail transmission, if acceptable to the parties, addressed as follows:
if to the Company:
California Resources Corporation
27200 Tourney Road, Suite 200
Santa Clarita, California 91355
Attention: Michael L. Preston
Email: Michael.preston@crc.com
33

--------------------------------------------------------------------------------



with a copy to:    
Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention: Alison S. Ressler, Andrew G. Dietderich, and James L. Bromley
Email: resslera@sullcrom.com, dietdericha@sullcrom.com, bromleyj@sullcrom
if to the Warrant Agent:
American Stock Transfer & Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219
Attention: Reorg Department
Email: Reorg_Conversions@astfinancial.com, thill@astfinancial.com


The Company or the Warrant Agent by notice to the other may designate additional
or different addresses for subsequent notices or communications.
Any notice or communication mailed to a Holder shall be mailed to the Holder at
the Holder’s address as it appears on the Registry and shall be sufficiently
given if so mailed within the time prescribed. Any notice to the owners of a
beneficial interest in a Global Warrant shall be distributed through the
Depositary in accordance with the procedures of the Depositary. Communications
to owners shall be deemed to be effective at the time of dispatch to the
Depositary.
Failure to provide a notice or communication to a Holder or owner of a
beneficial interest in a Global Warrant or any defect in it shall not affect its
sufficiency with respect to other Holders or owners of a beneficial interest in
a Global Warrant. If a notice or communication is provided in the manner
provided above, it is duly given, whether or not the intended recipient actually
receives it.
Section 6.04.    Governing Law; Waiver of Jury Trial.
    This Agreement will be governed by and construed in accordance with the laws
of the State of New York applicable to contracts made and to be performed
entirely within such State. EACH OF THE COMPANY, THE WARRANT AGENT AND, BY
ACCEPTANCE OF THE WARRANTS, THE HOLDERS, ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR A WARRANT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PERSON HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PERSON MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR A WARRANT. EACH OF THE COMPANY, THE WARRANT AGENT
AND, BY ACCEPTANCE OF THE WARRANTS, THE HOLDERS CERTIFIES AND ACKNOWLEDGES THAT
(a) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (b) SUCH PERSON UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (c) SUCH PERSON MAKES THIS
WAIVER VOLUNTARILY, AND (d) SUCH PERSON HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
34

--------------------------------------------------------------------------------



Section 6.05.    Successors.
All agreements of the Company in this Agreement and the Warrants shall bind its
successors and permissible assigns. All agreements of the Warrant Agent in this
Agreement shall bind its successors and permissible assigns.
Section 6.06.    Multiple Originals; Counterparts.
The parties may sign any number of copies of this Agreement. Each signed copy
shall be an original, but all of them together represent the same agreement. One
signed copy is enough to prove this Agreement. A signature to this Agreement
transmitted electronically shall have the same authority, effect, and
enforceability as an original signature.
Section 6.07.    Inspection of Agreement.
A copy of this Agreement shall be made available at all reasonable times for
inspection by any Holder or owners of a beneficial interest in a Global Warrant
at the office of the Warrant Agent (or successor warrant agent) designated for
such purpose.
Section 6.08.    Table of Contents.
The table of contents and headings of the Articles and Sections of this
Agreement have been inserted for convenience of reference only, are not intended
to be considered a part hereof and shall not modify or restrict any of the terms
or provisions hereof.
Section 6.09.    Severability.
The provisions of this Agreement are severable, and if any clause or provision
shall be held invalid, illegal or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect in that
jurisdiction only such clause or provision, or part thereof, and shall not in
any manner affect such clause or provision in any other jurisdiction or any
other clause or provision of this Agreement in any jurisdiction.
Section 6.10.    Customer Identification Program.
Each Person that is a party hereto acknowledges that the Warrant Agent is
subject to the customer identification program (“Customer Identification
Program”) requirements under the USA PATRIOT Act and its implementing
regulations, and that the Warrant Agent must obtain, verify and record
information that allows the Warrant Agent to identify each such Person.
Accordingly, prior to accepting an appointment hereunder, the Warrant Agent may
request information from any such Person that will help the Warrant Agent to
identify such Person, including without limitation, as applicable, such Person’s
physical address, tax identification number, organizational documents,
certificate of good standing or license to do business. Each Person that is a
party hereto agrees that the Warrant Agent cannot accept an appointment
hereunder unless and until the Warrant Agent verifies each such Person’s
identity in accordance with the Customer Identification Program requirements.


Section 6.11    Confidentiality.
The Warrant Agent and the Company agree that all books, records, information and
data pertaining to the business of the other party, including inter alia,
personal, non-public Holder information,
35

--------------------------------------------------------------------------------



which are exchanged or received pursuant to the negotiation or the carrying out
of this Agreement, including the fees for services, shall remain confidential,
and shall not be voluntarily disclosed to any other person, except as may be
required by law, including, without limitation, pursuant to subpoenas from state
or federal government authorities (e.g., in divorce and criminal actions).
Section 6.12.    Compliance with Law.
(a)    The Warrants are being issued, and the Shares will be issued, in reliance
upon the exemption from the registration requirements of Section 5 of the
Securities Act provided by section 1145 of the Bankruptcy Code. To the extent
the Company determines that the exemption from registration provided under
section 1145 of the Bankruptcy Code is not available with respect to any
issuance or transfer of Warrants or Shares, the Warrant Certificates
representing such Warrants, or any certificate or book entry representing such
Shares, may be stamped or otherwise imprinted with a legend, and the Registry
may include a restrictive notation with respect to such Warrants or Shares, in
substantially the following form:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH.
(b)    Any legend or restrictive notation referenced in this Section 6.12 shall
be removed from the Warrant Certificates or Registry, or any certificate or book
entry representing such Shares, at any time after the restrictions described in
such legend or restrictive notation cease to be applicable, provided that the
Company may request from any Holder or holder of Shares opinions, certificates
or other evidence that such restrictions have ceased to be applicable before
removing such legend or restrictive notation.
Section 6.13.    Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
in this Agreement shall not be a Business Day, then such action may be taken or
such right may be exercised on the next succeeding day that is a Business Day.
Section 6.14.    Reports and Notices to Holders.
(a)    In the event that the shares of Common Stock underlying the Warrants are
deregistered or become otherwise not subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, the Company will provide to the
Holders, on a continuous basis for so long as any Warrants remain outstanding,
any and all quarterly and annual financial and other information with respect to
the Company and its Subsidiaries as is provided to the holders of the Common
Stock, in each case, in the form in which such information is so provided to the
holders of the Common Stock (which may include, without limitation, posting such
information to the Company’s public website or a password-protected website
created by the Company for such purpose).
(b)    At any time when the Company declares any dividend or other distribution
on the Common Stock and the Common Stock is not listed on a national securities
exchange, it shall give notice to the Warrant Agent of any such declaration not
less than ten (10) days prior to the related record date for payment of the
dividend or distribution so declared, and the Warrant Agent shall cause such
notice to be sent or communicated to the Holders and owners of a beneficial
interest in a Global Warrant, in the
36

--------------------------------------------------------------------------------



manner set forth in Section 6.03 hereof, whether or not notice is required to be
delivered pursuant to Section 4.01(l).
[Remainder of page intentionally left blank]
37

--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date first written above.
CALIFORNIA RESOURCES CORPORATION




by        /s/ Francisco Leon    
Name:    Francisco Leon
Title:    Executive Vice President and Chief Financial Officer




American Stock Transfer & Trust Company, LLC,
as Warrant Agent




by        /s/ Michael Legregin    
Name:    Michael Legregin
Title:    SVP, Attorney Advisory Group


38